285 F.2d 430
Crum DINKENS, Mrs. Robert S. Lampley, and George Penton, asMembers of the Board of Registrars of Montgomery,County, Alabama, Appellants,v.ATTORNEY GENERAL OF the UNITED STATES et al., Appellees.STATES OF ALABAMA ex rel. MacDonald GALLION as AttorneyGeneral of Alabama, Appellant,v.William P. ROGERS, Attorney General of the United States, etal., Appellees.
Nos. 18562, 18585,
United States Court of Appeals Fifth Circuit.
Jan. 23, 1961.

Gordon Madison, Leslie Hall, Asst. Attys.  Gen., Montgomery, Ala., MacDonald Gallion, Atty. Gen., Willard W. Livingston, Chief Asst. Atty. Gen., Montgomery, Ala., for appellants.
Harold R. Tyler, Jr., Asst. Atty. Gen., Dept. of Justice, Hartwell Davis, U.S. Atty., Montgomery, Ala., Harold H. Greene, Ben Brooks, Robert Owen, Howard A. Glickstein, Attys., Dept. of Justice, Washington, D.C., for appellees.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and MIZE, District judge.
PER CURIAM.


1
The judgments of the trial court in these two cases, consolidated for hearing on the trial, are hereby affirmed on the basis of the well reasoned opinion by the trial court.  State of Alabama ex rel. Gallion v. Rogers, D.C., 187 F.Supp. 848.


2
Affirmed.